DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3, 5, and 7 – 23 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a mounting mechanism comprising: a base having a mounting surface with a perimeter defined in part by a front edge and a rear edge oppositely disposed; a cam mounted on the base for rotation about an axis oriented transversely to the mounting surface, the cam being positioned adjacent to the rear edge; particularly, a recess positioned within the mounting surface, particularly, the cam being mounted on the base within the recess; particularly, a detent acting between the cam and the base for maintaining the cam in one of the first and second positions; a lobe positioned on the cam, particularly, the lobe projecting away from the axis, particularly, the cam being rotatable between a first position wherein the lobe extends beyond the rear edge, and, particularly, a second position wherein the lobe does not extend beyond the rear edge;
(claim 12) in combination, a firearm and a mounting mechanism attachable to the firearm for mounting an accessory thereto, the firearm comprising: a frame; a slide movably mounted on the frame; a slot formed in the slide transversely to a line of motion of the slide, the slot having a front surface and a rear surface; the mounting mechanism being removably positionable within the slot, the mounting mechanism comprising: a base having a mounting surface with a perimeter defined in part by a front edge and a rear edge oppositely disposed, the front edge being postionable in facing relationship with the front surface of the slot, the rear edge being positionable in facing relationship with the rear surface of the slot when the base is positioned within the slot; a cam mounted on the base for rotation about an axis oriented transversely to the mounting surface, particularly, the cam being positioned adjacent to the rear edge;a a a lobe positioned on the cam, particularly, the lobe projecting away from the axis, particularly, the cam being rotatable between a first position wherein the lobe extends beyond the rear edge and engages the rear surface of the slot, and, particularly, a second position wherein the lobe does not extend beyond the rear edge; and,
(claim 23) a mounting mechanism comprising: a base having a mounting surface with a perimeter defined in part by a front edge and a rear edge oppositely disposed; a cam mounted on the base for rotation about an axis oriented transversely to the mounting surface, the cam being positioned adjacent to the rear edge; particularly, a recess positioned within the mounting surface, particularly, the cam being mounted on the base within the recess; a lobe positioned on the cam, the lobe projecting away from the axis, particularly, the cam being rotatable between a first position wherein the lobe extends beyond the rear edge, and, particularly, a second position wherein the lobe does not extend beyond the rear edge; wherein a rear boundary of the recess is defined by a rear wall extending along the rear edge of the mounting surface, particularly, the rear wall defining an opening through which the lobe extends when the cam is in the first position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Feb-21